Citation Nr: 0005798	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  97-23 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
Grave's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from November 1995 to June 
1996.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the veteran's claim for an increased evaluation.

Upon review of the veteran's claims file, the Board notes 
some controversy as to whether the veteran perfected an 
appeal as to the issues of entitlement to service connection 
for headaches and anxiety and depression and entitlement to 
an increased evaluation for impairment of the right knee.  In 
this respect, the record shows that the RO, in a February 
1997 rating decision, granted service connection for Grave's 
disease and for impairment of the right knee and assigned a 
10 percent evaluation for the veteran's Grave's disease and a 
noncompensable evaluation for her right knee impairment. The 
RO also denied service connection for headaches, anxiety, and 
depression.

In April 1997, the RO received the veteran's notice of 
disagreement only as to the evaluation assigned for Grave's 
disease.  The veteran did not at all reference any of the 
other issues or her disagreement with the RO's determinations 
as to these issues.  The RO then issued a statement of the 
case, in May 1997, only as to the evaluation of Grave's 
disease.

In July 1997, the RO received the veteran's VA Form 9 
(substantive appeal).  The veteran stated that she continued 
to disagree with the evaluation assigned for her Grave's 
disease.  She also stated that she continued to disagree with 
the RO's denial of service connection for headaches, anxiety, 
and depression and the evaluation assigned for her right knee 
impairment.  As this was the first communication from the 
veteran as to her disagreement with the RO's denial of 
service connection and the evaluation assigned for her right 
knee impairment, the RO properly treated this communication 
as a notice of disagreement as to the other issues, excluding 
Grave's disease.  The RO then provided the veteran with a 
statement of the case, in May 1998, as to evaluation of her 
right knee impairment and entitlement to service connection 
for headaches, anxiety, and depression.  The veteran did not 
timely file a substantive appeal as to these issues.

Applicable VA regulation directs that, except in the case of 
simultaneously contested claims, a substantive appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction (the RO) mailed the statement of the 
case to the veteran, or within the remainder of the one-year 
period from the date that that agency mailed notice of the 
determination to the veteran.  The date of mailing the letter 
of notification of the determination will be presumed to be 
the same as the date of the letter, for purposes of 
determining whether an appeal has been timely filed.  See 
38 C.F.R. § 20.302(a) (1999).

Here, the RO issued the rating decision in question on 
February 27, 1997.  The RO received the veteran's notice of 
disagreement as to entitlement to an increased evaluation for 
her right knee impairment and entitlement to service 
connection for headaches, anxiety, and depression in May 
1997.  Subsequently, the RO provided the veteran with a 
statement of the case as to these issues on May 29, 1998.  
Given the RO's response time, the veteran had 60 days from 
May 29, 1998, within which to file a substantive appeal.  The 
record is devoid of any communication from the veteran after 
that date.  She did not timely file a substantive appeal.

Accordingly, then, in light of the above, the Board finds 
only the issue of entitlement to an evaluation in excess of 
10 percent for Grave's disease currently before it for 
consideration.


REMAND

Initially, the Board finds that the veteran's claim for 
entitlement to an increased evaluation is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  Her 
assertion that the disability is greater is sufficient to 
make the claim plausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

Review of the record shows that the veteran was diagnosed 
with Grave's disease while in service and subsequently 
treated with radioactive iodine.

When the RO considered the veteran's original claim for 
service connection for Grave's disease, it evaluated this 
disorder under Diagnostic Code 7900 (Hyperthyroidism).  Given 
the treatment received by the veteran while in service, that 
is radioactive iodine, the RO should have evaluated the 
veteran's residuals of treatment for hyperthyroidism under 
Diagnostic Code 7903 (Hypothyroidism).  It did not.

Here, a review of the most current clinical evidence of 
record, the August 1996 and February 1998 VA examinations, 
shows that subjective symptoms reported by the veteran 
included those listed in the criteria under Diagnostic Code 
7903.  However, all clinical discussion focused on the 
provisions of Diagnostic Code 7900.  A simple comparison of 
the text of the two diagnostic codes clearly demonstrates 
that the criteria are quite different.  See 38 C.F.R. Part 4, 
§ 4.119, Diagnostic Codes 7900, 7903 (1999).  Given these 
incongruous clinical examination reports, the Board finds the 
current evidence of record inadequate for rating purposes.  
See Littke v. Derwinski, 1 Vet. App. 90 (1990).

Therefore, in light of the above, the issue of entitlement to 
an evaluation in excess of 10 percent for Grave's disease 
will not be decided, pending a REMAND for the following 
actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-February 1998 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's service-connected 
Grave's disease, should be obtained by 
the RO and incorporated into the claims 
file.

2.  A VA examination should be scheduled 
and conducted by an appropriate 
specialist, in order to determine the 
nature and severity of the veteran's 
Grave's disease, including residuals of 
treatment with radioactive iodine.  All 
suggested studies should be performed, 
and the examiner should elicit all of the 
veteran's subjective complaints as to her 
Grave's disease.  All findings should be 
recorded in detail.

Additionally, the examiner should comment 
on whether there is clinical evidence to 
support the veteran's reported subjective 
symptomatology.  The examiner should also 
address the criteria of Diagnostic Code 
7903, for hypothyroidism.  If 
appropriate, the examiner should also 
address the criteria of Diagnostic Code 
7900, for hyperthyroidism.

3.  The claims files and a separate copy 
of this remand must be made available to 
and be reviewed by the examiner in 
conjunction with the attendant 
examination.

4.  The veteran should be advised that 
failure to report for the scheduled 
examination could have adverse 
consequences in the adjudication of her 
claim.  38 C.F.R. § 3.655 (1999).

5.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

6.  The RO should then review the 
veteran's claim as to the propriety of a 
10 percent evaluation for Grave's disease 
and consider all pertinent law and 
regulation, in light of the examination 
report and any conclusions expressed 
therein.  The RO is reminded of the need 
to consider application of Diagnostic 
Code 7903, for hypothyroidism.

If the veteran's claim remains in a 
denied status, she and her representative 
should be provided with a supplemental 
statement of the case, which should 
include a full discussion of actions 
taken and the reasons and bases for such 
actions.  The applicable response time 
should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




